Appeal by the defendant from a judgment of the County Court, Orange County (Patsalos, J.), rendered February 8, 1985, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There are no grounds, other than an argument involving matters dehors the record, to support the defendant’s claims that he was deprived of his right to the effective assistance of counsel or that his plea was coerced. On the record before us, there is no evidence that the defendant was deprived of meaningful representation (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137, 147).
Moreover, the defendant failed to preserve an objection to his plea by not moving in the court of first instance to withdraw the plea (see, People v Pellegrino, 60 NY2d 636; People v Green, 111 AD2d 349). Mollen, P. J., Brown, Weinstein, Fiber and Harwood, JJ., concur.